Citation Nr: 0609231	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  05-36 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for skin cancer.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1942 to January 
1946.

This case comes before the Board of Veteran's Appeals on 
appeal from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(the RO).

Procedural history

In February 2002 the RO received the veteran's claim of 
entitlement to service connection for skin cancer.  The July 
2002 rating decision denied the claim and he appealed.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran seeks service connection for skin cancer.  He 
contends that exposure to the sun while in service led to his 
current disability.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In Charles v. Principi, 16 Vet. App. 370, 374-75 (2003), the 
United States Court of Appeals for Veterans Claims held that 
where there is evidence of record satisfying the first two 
requirements for service connection (current disability and 
service-connected injury or disease), but no competent 
medical evidence addressing the third requirement (a nexus 
between the current disability and active service), VA must 
obtain a medical nexus opinion.

In this case, the first two Hickson elements have arguably 
been met.  First, there is no question that the veteran has 
produced evidence of skin cancer.  Second, the veteran has 
made statements that he was exposed to the sun during the 
time he served in the Philippine Islands.  The veteran's 
service record corroborates the veteran's statements to the 
extent that it indicates he arrived in the South Pacific 
theater of operations in October 1944 and left in December 
1945, a total of about 14 months.

The evidence of record that concerns Hickson element (3), 
medical nexus, is insufficient to enable the Board to render 
a decision.  The veteran submitted two letters from Dr. I.  
However, Dr. I. simply recounts statements made by the 
veteran and speculates that the veteran's contention of 
exposure to tropical sun more than half a century prior to 
the manifestation of the skin cancer "could be" of some 
merit.  Both letters adopt a speculative tone and suggest 
that there "could" be a relationship.  The Board notes that 
such statements are speculative and inconclusive in nature 
and as such cannot support a claim for service connection.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  On the other hand, 
the veteran's surgeon, Dr. S, stated that he "cannot and 
will not assess the blame" for the veteran's cancer to his 
service.

A July 2002 VA examination of the veteran provided no 
conclusion regarding medical nexus.  The examiner, a 
registered nurse, suggest that the veteran's records be 
reviewed for a nexus opinion by an oncologist.  This 
apparently was not done.

Because there is no conclusive medical opinion of record 
regarding the question of medical nexus, and because at least 
one VA medical review has suggested that the nexus question 
could best be answered by a physician, the Board believes 
that remand of the case is necessary to obtain such opinion.  


Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should make the claims file 
available for review by an oncologist or 
a dermatologist.  The reviewer should 
express an opinion whether it is as 
likely as not the veteran's skin cancer 
is related to his exposure to sun during 
his World War II service.  A report 
should be prepared and associated with 
the veteran's VA claims folder.

2.  Thereafter, VBA should readjudicate 
the issue on appeal.  If the benefits 
sought on appeal are denied, the veteran 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

